                                                                                                                 FIL E-rf. . . .,·-··7
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case                                                        ...-------·-1          I
                                       UNITED STATES DISTRICT Cou tT
                                                                                                                  AUG 2 - 201~   J ;
                UNITED STATES OF AMERICA
                                           SOUTHERN DISTRICT OF CALIFORNIA

                                                                      JUDGMENT IN AC
                                                                                                      ~9~:~:~     ::~ c~r~~~~':::''.'J
                                                                                                           CLERK US DISTF1iCl COUl~l




                                                                      (For Offenses Committed On or After November I, 1987)
                                                                                                                                       l



                                  V.

                RICARDO AMEZQUITA-LUNA                                   Case Number:         19CR0681-DMS

                                                                      Elizabeth Barros FD
                                                                      Defendant's Attorney
USM Number                        58676097
• -
THE DEFENDANT:
lg] pleaded guilty to count(s)          1 of the Information

D   was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                        Nature of Offense                                                               Number(s)
8 USC 1325                             ATTEMPTED UNLAWFUL ENTRY BY AN ALIEN                                                1




    The defendant is sentenced as provided in pages 2 through                   2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D       The defendant has been found not guilty on count( s)

 l:8:1 Count(s)     remaining                                    is         dismissed on the motion of the United States.
                   ----"'------------
         Assessment : $100.00


 D       NTA Assessment*:
         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 l:8:1
    No fine                      •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                       August 2, 2019
                                                                       Date oflmposition of S e n t e ~

                                                                                    J~;,Vk
                                                                       HON. Dana M. Sabraw
                                                                       UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                RICARDO AMEZQUITA-LUNA                                                   Judgrnent - Page 2 of 2
CASE NUMBER:              19CR0681-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TEN (10) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        19CR0681-DMS
